Citation Nr: 9909917	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for residuals of an 
injury to the right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945, and from September 1950 to April 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the RO that 
reopened a previously denied claim of entitlement to service 
connection for residuals of a right middle finger injury, 
granted service connection therefor, and assigned a 
noncompensable evaluation.  The Board notes that it has 
jurisdiction over this matter by virtue of the veteran's 
September 1997 notice of disagreement, a September 1997 
statement of the case (SOC), and the veteran's October 1997 
VA Form 9 (Appeal to the Board of Veterans' Appeals).  
38 C.F.R. § 20.200 (1998).  In particular, the Board notes 
that the September 1997 SOC was adequate for purposes of 
conferring jurisdiction on the Board because it referred to 
the issue on appeal as "evaluation" of residuals of the 
right middle finger.  Fenderson v. West, 12 Vet. App. 119, 
125-26, 132 (1999).


FINDING OF FACT

The veteran's right middle finger is not ankylosed, and the 
service-connected residuals of the injury to the veteran's 
right middle finger are not objectively manifested by pain, 
limitation of motion, or other functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
right middle finger injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.71a, Diagnostic Code 5226 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the service-
connected residuals of the injury to the veteran's right 
middle finger warrant a compensable rating.  In this regard, 
the Board notes that disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  Separate diagnostic codes identify 
the evaluations to be assigned to the various disabilities.  
Id. 

Here, the RO has evaluated the residuals of the right middle 
finger injury under Diagnostic Code 5226.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (1998) (ankylosis of the right 
middle finger).  That diagnostic code provides that where 
there is ankylosis (either unfavorable or favorable) of a 
middle finger, a 10 percent evaluation will be assigned, 
regardless of whether the major or minor hand is involved.  
Id.  ("Ankylosis" is defined as "immobility and 
consolidation of a joint" due to disease, injury, or 
surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 
(1992).)  However, in the instant case, there is no evidence 
that the veteran's right middle finger is ankylosed, or for 
that matter, limited in motion in any degree.  (VA 
examination conducted in July 1997 revealed completely normal 
range of motion.)  Therefore, he does not meet the criteria 
for a compensable evaluation under Diagnostic Code 5226.  

Moreover, a review of 38 C.F.R. Part IV and the evidence of 
record does not suggest any other basis for assignment of a 
compensable evaluation.  Indeed, the July 1997 VA finger 
examination report reflects findings of no abnormal 
sensitivity or anesthesia, and a well healed laceration, as 
well as normal motion, notwithstanding that the veteran 
complained of some sensitivity to cold.  The diagnoses of a 
service-connected "laceration ... suffered in ... 1945," and 
well-healed scar with normal range of motion and no 
neurological deficit, are devoid of any indication of 
functional impairment.  See 38 C.F.R. § 4.10 (1998).  There 
were no complaints of pain or numbness on examination, and 
there was no notation of 

any objective evidence of pain on motion, which might be 
expected if such pain were evident.  38 C.F.R. § 4.40; and 
cf. Ferguson v. Derwinski, 1 Vet. App. 428, 430 (1991) 
(regarding need for objective manifestations of pain on 
motion under orthopedic diagnostic codes other than 
Diagnostic Code 5226).  In fact, the July 1997 report 
indicated that there had been "no difficulty" on motion of 
the finger.  Because the examiner had access to the claims 
file and was able to review the recorded history of the 
injury, see June 1997 VA compensation and pension examination 
request form, his statements persuasively tend to show a lack 
of any impairment arising from the residuals of the right 
middle finger injury.  See 38 C.F.R. §§ 4.2, 4.10 (1998); 
VAOPGCPREC 20-95; and cf. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998) (superficial scars compensable only where 
"objective" evidence of tenderness and pain shown); Esteban 
v. Brown, 6 Vet. App. 259 (1994).

This conclusion comports with the history of the in-service 
laceration.  See 38 C.F.R. §§ 4.2, 4.41 (1998).  Although 
service medical records for both periods of the veteran's 
active duty are devoid of any complaint, treatment, or 
diagnosis of any finger problems, a January 1997 letter from 
an individual who served with the veteran, and who has some 
medical background, reflects that the veteran was treated for 
the laceration during service.  The individual described the 
injury as a severe major open wound.  However, it was noted 
that he had been able to stop the bleeding, and that he 
treated the wound by cleansing the hand, closing the wound 
with eight to ten sutures, and applying a gauze with a finger 
cot.  Within three weeks of the injury, all sutures had been 
removed, and "no further treatment was needed."  The 
individual mentions no bone, neural, or muscular damage at 
the time of injury, or limitation of motion or function.  On 
the contrary, the individual's notation that "no further 
treatment was needed" tends to show that, even shortly after 
the injury, the residuals of that injury were minimal, if 
extant.  The lack of evidence in the service medical records 
dated thereafter tends to support this conclusion, and there 
is no evidence to the contrary.  Moreover, the veteran's 
October 1997 Form 9 indicates that the laceration involved 
the tip of his finger, and that he lost no range of motion 
after the finger healed in the weeks following the 

laceration.  His February 1997 statement in support of claim 
indicates that he received no treatment for residuals of the 
wound other than a single visit to a doctor 20 years ago 
(whose records are unavailable).  When viewed in light of the 
veteran's February 1997 statement, the evidence regarding the 
scope of the original injury tends to support the conclusion 
that there is no compensable residual disability as a result 
of the in-service laceration.  

The Board has considered the veteran's subjective complaints 
of occasional pain, numbness, sensitivity to cold, difficulty 
shoveling snow, and "feel[ing]" that the mobility in his 
finger has been "affected."  See October 1997 VA Form 9, 
June 1997 statement in support of claim, and October 1997 
statement in lieu of a VA Form 646.  However, there is no 
objective evidence of such manifestations.  See 38 C.F.R. 
§ 4.40.  Assuming arguendo that such manifestations were 
evident, the July 1997 report tends to show that veteran 
apparently has no complaints of "difficulty" on such 
motion.   See 38 C.F.R. § 4.10.  A zero percent rating 
accounts for such complaints, because they are not so 
productive of impairment that, on average, a compensable 
evaluation would be warranted.  See 38 C.F.R. §§ 4.1, 4.31 
(1998).  In short, while his complaints are credible, they 
are not so indicative of functional impairment as to outweigh 
the persuasive value of the objective medical evidence 
indicative of a lack of impairment.

The Board has also considered whether the record supports the 
assignment of "staged" ratings.  See Fenderson, 12 Vet. 
App. at 126, citing 38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 
(1998).  However, the record lacks any allegation or showing 
of any relative worsening of residuals of the finger injury 
during any interval prior to the July 1997 VA finger 
examination.  This is particularly so given the admitted lack 
of available medical evidence.  See veteran's February 1997 
statement.

The representative contends, in his appellate brief, that the 
holding of Ledford v. West, 136 F.3d 776 (1998) is 
unreasonable and erroneous, because it "requires" 
appellants to foresee and argue preemptively all errors the 
Board might commit, and because the appellant has no prior 
notice of the points upon which the Board will 

rely when deciding an appeal.  However, Ledford does not 
stand for this proposition.  In Ledford, The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that the doctrine of exhaustion of administrative 
remedies requires an appellant to present issues at the 
administrative (RO and Board) level before The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) and the Federal Circuit will address those issues.  
136 F.3d at 779-82.  In any event, the Court bars the type of 
litigation by ambush which the representative eschews.  See, 
e.g., Marsh v. West, 11 Vet. App. 468, 471-72 (1998).  Here, 
the RO addressed the same evidence as did the Board, and 
provided the veteran with notice of the applicable rating 
criteria, as well as notice and opportunity for a hearing at 
which he would have been entitled to present additional 
evidence and argument.  Thus, the Board's decision is 
rendered fairly, and Ledford is inapposite.

The representative asserts that a compensable rating is 
warranted by application of 38 C.F.R. § 4.7.  That regulation 
provides that, where there is a "question" as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required by that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
Given the weight of the evidence against the claim here, no 
such "question" arises.  Thus 38 C.F.R. § 4.7 is 
inapplicable.  

The representative contends that the veteran is entitled to 
the benefit of the doubt with respect to his claim.  However, 
the benefit-of-the-doubt doctrine only applies if the 
evidence for and against a particular claim is in relative 
equipoise.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
As the weight of the evidence is against the veteran's claim 
here, there is no such equipoise; the benefit-of-the-doubt 
doctrine is inapplicable. 



ORDER

A compensable rating for residuals of an injury to the right 
middle finger is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

